DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/26/20 has been entered.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention


Claims 1 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   The meaning of the claim limitations that include the phrase “partition-formation time” is unclear.   Given the latest explanation provided by the applicant (page 11-15 of 2020-06-26 Applicant Argument), it is not clear how the “partition-formation time” operates.  The specification does not give a definitive answer.  A common reading of the term suggests that it is the time that the memory is partitioned and/or formed.  This reading that the term is referring to a particular time is also supported by the claim and specification language –reciting that “designating the order timestamp as the partition-formation time”.  See, e.g., claim 4 and paragraph 10 of the Specification.  However, this interpretation leads to the question of what drives the partition time (e.g. wouldn’t it take the same time for the same processor to do every partition?  What makes it varying from one order to the next?  Then, shouldn’t it be a constant?).  If it is a constant, why is it necessary to do a dynamic comparison to a threshold (another constant)?  This lack of clarity makes it difficult to analyze the claims.
Claims 2-19 and 21-38 are rejected by virtue of dependency on a rejected based claim. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-38 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites the idea of delaying trade orders when the orders are received earlier because of better processing/communication equipment.  The examiner notes that the applicant has not disclosed how the inferior performance is to be detected.  Similarly, the applicant does not disclose on how to calculate the delay threshold (a critical measurement in deciding whether to delay a particular order) – what is left is the idea of equalizing trade orders to compensate for inferior equipment, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors).  Claim 20 recites a similar abstract idea. 

Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because the additional elements, such as “a communication interface” and a “processor” used to delay and place trade orders, considered individually or in combination, fail to apply the judicial exception in a meaningful way that provides an inventive concept so as to transform the claims into patent-eligible subject matter (see MPEP 2106.05(e), merely indicate a field of use or technological environment in which to apply the judicial exception (see MPEP 2106.05(h)), or simply use a computer to apply the judicial exception (see MPEP 2106.05(a), 2106.05(f)).  
Dependent claim 4 introduces the element of “memory” to store information.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 6 introduces the element of “communication interface” for receiving data, which the examiner has determined to be part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 11 introduces the element of “communication interface” for receiving data, which the examiner has determined to be part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 20 introduces the element of “processor” for data processing, which the examiner has to be part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 20 also introduces the element of “memory” to store information.  It is an electronic storage device used as part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 20 also introduces the element of “communication interface” for receiving data, which the examiner has determined to be part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 25 introduces the element of “communication interface” for receiving data, which the examiner has determined to be part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 30 also introduces the element of “communication interface” for receiving data, which the examiner has determined to be part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 38 introduces the element of “memory” to store information.  It is an electronic storage device used as part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 2-3, 5, 7-10, 12-19, 21-24, 26-29, and 31-37 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
In summary, dependent claims 2-19 and 21-38 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements, considered either individually or in combination, are merely extensions of the abstract idea, are nothing more than insignificant extra-solution activity, merely indicate a field of use or technological environment, or simply use a computer to apply the judicial exception.
Therefore, claims 1-38 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.


Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 16-17, 19-20, 35-36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal (20100010937).
Regarding claim 1, Rosenthal teaches 
a method for compensating for communication or computation delays affecting orders received by an electronic trading system, the method comprising:  receiving via a communication interface an order comprising an order price and an order timestamp
([0174], claim 9, and Figures 1 & 2.)


storing the order in the priority-parameter-agnostic memory partition when a difference between the partition-formation time and the order timestamp is less than or equal to a delay threshold wherein the delay threshold is based on at least in part: 
a transmission latency corresponding to: (i) a transmission from a price quotation source to a trading station, or (ii) a transmission from the trading station to the electronic trading system; or a performance lag between a computer adapted for analyzing security-transactions and a general-purpose computer;
otherwise, storing the order in the priority-parameter-based partition 
(The examiner notes that the claims are subjected to 35 USC §112 rejections.   Because the fundamental element of “partition-formation time” is unclear, it is very difficult to analyze the claims.  Thus, the claim continued to be addressed by the language in the prior art in paragraph 144 and in claim 9).

Regarding claim 16, Rosenthal discloses  
an order-related parameter comprises a number of orders in the priority-parameter- agnostic partition; and storing the order in the priority-parameter-agnostic partition comprises determining that the number of orders in the priority-parameter-agnostic partition is less than a maximum permissible number of orders  
([0174]).

Regarding claim 17, Rosenthal discloses  
an order-related parameter comprises order source; and the order is stored in the priority-parameter-agnostic partition when the order source is designated retail, regardless of the difference
between the partition-formation time and the order timestamp.  
([0144]).

Regarding claim 19, Rosenthal discloses  
the order comprises at least one of a displayed portion and a non-displayed portion; and accessing the bin from the memory comprises accessing at 
([0174] and Figures 1 & 2.)

Regarding claim 20, Rosenthal discloses  
a system for compensating for communication or computation delays affecting orders received by an electronic trading platform, the system comprising: a first processor; and a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to: receive via a communication interface an order comprising an order price and an order timestamp; access from a memory a bin corresponding to the order price, the bin comprising a priority-parameter-agnostic memory partition and a 
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 1 and therefore rejected using the same analysis disclosed above).  

Regarding claim 35, Rosenthal discloses  
and order-related parameter comprises a number of orders in the priority-parameter- agnostic partition; and to store the order in the priority-parameter-agnostic partition the instructions program the processing unit 
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 16 and therefore rejected using the same analysis disclosed above).  

Regarding claim 36, Rosenthal discloses  
an order-related parameter comprises order source; and the instructions program the processing unit to store the order in the priority-parameter- agnostic partition when the order source is designated retail regardless of the difference between the partition-formation time and the order timestamp
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 17 and therefore rejected using the same analysis disclosed above).  

Regarding claim 38, Rosenthal discloses  
the order comprises at least one of a displayed portion and a non-displayed portion; and 

(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 19 and therefore rejected using the same analysis disclosed above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15, 18, 21-34, and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rosenthal in view of Wellman, Michael (Should We Set a Speed Limit on High-Speed Trading? JSTOR Daily https://daily.jstor.org/speed-limit-high-speed-trading/  July 2016).
Regarding claim 2, Rosenthal does not disclose 
the delay threshold comprises a sum of an average delay from a price quotation source to a trading station and an average delay from the trading station to the electronic trading system.
Wellman teaches 
the delay threshold comprises a sum of an average delay from a price quotation source to a trading station and an average delay from the trading station to the electronic trading system   
(Page 4, Paragraph 4-6.)
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified X4 to include 
the delay threshold comprises a sum of an average delay from a price quotation source to a trading station and an average delay from the trading station to the electronic trading system based on the teaching of Wellman.  
The motivation being to neutralize the advantage of tiny speed improvements with something like a frequent call market offers a clear-cut solution.  See page 8, paragraph 4 – page 9, paragraph 2.

Regarding claim 3, Wellman discloses  
the delay threshold ranges from 300 s up to 10 ms   
(Page 4, Paragraph 4 and Page 5, Paragraphs 2-3.)
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified X4 to include 
the delay threshold comprises a sum of an average delay from a price quotation source to a trading station and an average delay from the trading station to the electronic trading system based on the teaching of Wellman.  
The motivation being to neutralize the advantage of tiny speed improvements with something like a frequent call market offers a clear-cut solution.  See page 8, paragraph 4 – page 9, paragraph 2.

Regarding claim 4, Wellman discloses  
accessing the bin from the memory comprises: determining that no bin in the memory corresponds to the order price; creating and associating a new bin with the order price; and designating the order timestamp as the partition-formation time  
(Page 5, Paragraph 3.)


Regarding claim 5, Wellman discloses  
the priority-parameter-agnostic partition comprises a queue, a place of the order within the queue being based on at least one of: the order timestamp, an order size, and a random order place   
(Page 5, Paragraph 3.)
The objective being to neutralize the advantage of tiny speed improvements with something like a frequent call market as an alternative/addition to time based approach.  See page 8, paragraph 4 – page 9, paragraph 2.

Regarding claim 6, Rosenthal discloses  
receiving via the communication interface a contra order; and matching a first portion of the contra order up to a first match size with at least a first 24Attorney Docket No. IEX-O 15US portion of an order in a first place in the queue, the first match size being 
(([0004], [0174], claim 9, and Figure 2).

Regarding claim 7, Rosenthal discloses  
matching a second portion of the contra order up to a second match size with at least a first portion of an order in a second place in the queue, the second match size being one of the lot size, the size of the order in the second place, and the pre-selected percentage of size of the order in the second place 
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 6 and therefore rejected using the same analysis disclosed above).  

Regarding claim 8, Rosenthal discloses  
matching a third portion of the contra order up to the first match size with at least a second portion of the order in the first place in the queue  


Regarding claim 9, Rosenthal discloses  
matching a fourth portion of the contra order up to the second match size with at least a second portion of the order in the second place in the queue
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 6 and therefore rejected using the same analysis disclosed above).  

Regarding claim 10, Wellman discloses  
determining that each order the queue is matched in entirety with one or more portions of the contra order; and matching at least a fraction of a remainder of the contra order with at least a portion of a first order in the priority-parameter-based partition
(Page 5, Paragraph 3.)


Regarding claim 11, Wellman discloses  
receiving via the communication interface a contra order; 
selecting a first order from the priority-parameter-agnostic partition according to a specified selection schedule comprising at least one of a round-robin selection, a random selection, an order-timestamp-based selection, and an order-size-based selection; and matching a first portion of the contra order up to a first match size with at least a first portion of the selected first order, the first match size being one of a lot size and a pre-selected percentage of size of the selected first order 
(Page 5, Paragraph 3.)
The objective being to neutralize the advantage of tiny speed improvements with something like a frequent call market offers a clear-cut solution.  See page 8, paragraph 4 – page 9, paragraph 2.

Regarding claim 12, Wellman discloses  

(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 11 and therefore rejected using the same analysis disclosed above).  

Regarding claim 13, Wellman discloses  
matching a third portion of the contra order up to the first match size with at least a second portion of the selected first order
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 11 and therefore rejected using the same analysis disclosed above).  

Regarding claim 14, Wellman discloses  

(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 11 and therefore rejected using the same analysis disclosed above).  

Regarding claim 15, Wellman discloses  
determining that each order the priority-parameter-agnostic partition is matched in entirety with one or more portions of the contra order; and matching at least a fraction of a remainder of the contra order with at least a portion of a first order in the priority-parameter-based partition
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 11 and therefore rejected using the same analysis disclosed above).  

Regarding claim 18, Wellman discloses  
determining via respective sources of each one of a plurality of orders in the priority- 26Attorney Docket No. IEX-O 15US parameter-agnostic partition that a single non-retail source is 
(Page 4, Paragraph 4 and Page 5, Paragraphs 2-3.)
The objective being to neutralize the advantage of tiny speed improvements with something like a frequent call market offers a clear-cut solution.  See page 8, paragraph 4 – page 9, paragraph 2.

Regarding claim 21, Wellman discloses  
the delay threshold comprises a sum of an average delay from a price quotation source to a trading station and an average delay from the trading station to the electronic trading system.  
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 2 and therefore rejected using the same analysis disclosed above).  

Regarding claim 22, Wellman discloses  
the delay threshold ranges from 300 s up to 10 ms 


Regarding claim 23, Wellman discloses  
to access the bin from the memory the instructions program the processing unit to: determine that no bin in the memory corresponds to the order price; create and associating a new bin with the order price; and designate the order timestamp as the partition-formation time
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 4 and therefore rejected using the same analysis disclosed above).  

Regarding claim 24, Wellman discloses  
the priority-parameter-agnostic partition comprises a queue, a place of the order within the queue being based on at least one of: the order timestamp, an order size, and a random order place  


Regarding claim 25, Wellman discloses  
the instructions further program the processing unit to: 
receive via the communication interface a contra order; and 
match a first portion of the contra order up to a first match size with at least a first portion of an order in a first place in the queue, the first match size being one of a lot size, a size of the order in the first place, and a pre-selected percentage of the size of the order in the first place
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 6 and therefore rejected using the same analysis disclosed above). 
 
Regarding claim 26, Wellman discloses  
the instructions further program the processing unit to: 
match a second portion of the contra order up to a second match size with at least a first portion of an order in a second place in the queue, the 
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 7 and therefore rejected using the same analysis disclosed above).  

Regarding claim 27, Wellman discloses  
the instructions further program the processing unit to: match a third portion of the contra order up to the first match size with at least a second portion of the order in the first place in the queue  
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 8 and therefore rejected using the same analysis disclosed above).  

Regarding claim 28, Wellman discloses  
the instructions further program the processing unit to:28Attorney Docket No. IEX-015US match a fourth portion of the contra order up to the second match size with at least a second portion of the order in the second place in the queue  


Regarding claim 29, Wellman discloses  
the instructions further program the processing unit to: determine that each order the queue is matched in entirety with one or more portions of the contra order; and match at least a fraction of a remainder of the contra order with at least a portion of a first order in the priority-parameter-based partition
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 10 and therefore rejected using the same analysis disclosed above).  

Regarding claim 30, Wellman discloses  
wherein the instructions further program the processing unit to: receive via the communication interface a contra order; select a first order from the priority-parameter-agnostic partition according to a specified selection schedule comprising at least one of a round-robin selection, a random 
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 11 and therefore rejected using the same analysis disclosed above).  

Regarding claim 31, Wellman discloses  
the instructions further program the processing unit to: select a second order from the priority-parameter-agnostic partition according to the specified selection schedule; and match a second portion of the contra order up to a second match size with at least a first portion of the selected second order, the second match size being one of the lot size and the pre- selected percentage of size of the selected second order
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 12 and therefore rejected using the same analysis disclosed above).  

Regarding claim 32, Wellman discloses  
the instructions further program the processing unit to: match a third portion of the contra order up to the first match size with at least a second portion of the selected first order
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 13 and therefore rejected using the same analysis disclosed above).  

Regarding claim 33, Wellman discloses  
the instructions further program the processing unit to: match a fourth portion of the contra order up to the second match size with at least a second portion of the selected second order
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 14 and therefore rejected using the same analysis disclosed above).  

Regarding claim 34, Wellman discloses  

(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 15 and therefore rejected using the same analysis disclosed above).  

Regarding claim 37, Wellman discloses  
wherein the instructions further program the processing unit to: determine via respective sources of each one of a plurality of orders in the priority- parameter-agnostic partition that a single non-retail source is the source of each order in the plurality of orders; and group all orders within the plurality of orders into a single order
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 18 and therefore rejected using the same analysis disclosed above).  

Response to Arguments
Applicant's arguments filed 6/26/20 have been fully considered but they are not persuasive. 
In response to applicant's argument that the claims are patent eligible under 35 USC 101, the examiner respectfully disagrees.  The claims are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), and are directed to a judicial exception (an abstract idea) without being integrated into a practical application or the claim elements constituting significantly more under the 35 USC 101 analysis.   
In response to applicant's argument that: 
“regarding the rejection of claims under§ 101, the Examiner has raised eleven (11) concerns… To the extent a generic computer may include partitioned memory, a generic computer does not involve choosing, based on a delay threshold, a particular partition in which to store the data, as amended claim 1 requires,”
the examiner respectfully disagrees.   Most generic computers have processors that can calculate input data to determine a value (e.g., input of 8 and 6 into a subtraction algorithm would result in 2), and ascertain that the value being less than a particular number (e.g., 2 is less than a threshold number of 10).  Customedia Technologies, LLC v. Dish Network Corporation.  This merely improves the abstract concept (of delaying trade orders when the orders are received earlier) using a computer as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself.  Id.

In response to applicant's argument that: 
“The order data is not labeled, and the selection of the partition in which to store the order (data, in general) is not a business decision but a technical decision based on a delay threshold, where the delay is based on communication and/or processing delays,”
the examiner respectfully disagrees.   The decision on which partition to store the data is based on a business decision (to compare the delay to the threshold).  The fact that the delay is based on communication and/or processing delays is just what had happened – i.e. a fact.  

In response to applicant's argument that: 

the examiner respectfully disagrees.   Again, having specific memory space dedicated for certain data does not improve the functionality of the computer.  See Customedia Technologies, LLC v. Dish Network Corporation.  This merely improves the abstract concept of delaying trade orders when the orders are received earlier using a computer as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself.  Id.

In response to applicant's argument that: 
“As discussed above in connection with Concern 2, to the extent a generic computer may include partitioned memory, a generic computer does not involve choosing, based on a delay threshold, a particular partition in which 
the examiner respectfully disagrees.   For the purpose of being responsive, the examiner will repeat – at the risk of being unnecessarily repetitive – that having specific memory space dedicated for certain data does not improve the functionality of the computer.  See Customedia Technologies, LLC v. Dish Network Corporation.  This merely improves the abstract concept of delaying trade orders when the orders are received earlier using a computer as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself.  Id.

In response to applicant's argument that: 
“Moreover, The peculiar selection of a memory partition in which to store data, where the selection is based on a delay threshold, constitutes the use of a particular machine in a particular manner, which is neither well-known nor is merely a post-solution activity,”
the examiner respectfully disagrees.   Please see above.

In response to applicant's argument that: 
“Claim 20 is amended in the same manner as claim 1 is amended and, as such, it is respectfully submitted that, as explained above in connection with Concerns 1-10, the foregoing amendments to the claims fully address these concerns in connection with amended claim 20,”
the examiner respectfully disagrees.   The argument is not found persuasive because of the reasons stated above and in the previous office action.

In response to applicant's argument that: 
“Amended claim 1 is not directed to Certain Method of Organizing Human Activity (e.g., a fundamental economic practice). Rather, amended claim 1 is directed to a technique for storing data in a partitioned memory in a peculiar way, i.e., the particular memory partition in which to store the data (e.g., an order) is selected based on a delay threshold, where the delay threshold is based on a transmission latency and/or a performance lag.,”
the examiner respectfully disagrees.   The claim is directed to the idea of delaying trade orders when the orders are received earlier because of better processing/communication equipment.  There may be a practical reason to store the information in a particular place as needed data has to be stored somewhere.  Customedia Technologies, LLC v. Dish Network Corporation.  This merely improves the abstract concept of delaying trade orders when the orders are received earlier using a computer as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself.  Id.

In response to applicant's argument that: 
“Selecting a memory partition in which to store data, where the selection is based on a delay threshold is neither a mathematical concept, nor a method of organizing human activity nor a mental process.  Therefore Applicant respectfully submits that amended claim 1 is not directed to an abstract idea,”
the examiner respectfully disagrees.   Claim one is directed to the abstract idea of delaying trade orders when the orders are received earlier because of 

In response to applicant's argument that: 
“The storage of the data in this manner cannot occur without employing a delay-threshold based selection of the particular memory partition in which to store the data,”
the examiner respectfully disagrees.   Again, there may be a practical reason to store the information in a particular place.  The examiner notes that the advantage of the partitioning is not really specified, i.e. what is the advantage of storing all orders under the threshold in one particular memory bin.  Nonetheless – again, having specific memory space dedicated for certain data does not improve the functionality of the computer.  See Customedia Technologies, LLC v. Dish Network Corporation.  This merely improves the abstract concept of delaying trade orders when the orders are received earlier using a computer as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself.  Id.

In response to applicant's argument that: 
“to the extent a computer having partitioned memory may be considered a generic computer, a computer that includes partitioned memory and that is configured to select a memory partition for storage of data based on a delay threshold is not a generic computer and is a particular machine, the use of which is integrated with the claim as a whole,”
the examiner respectfully disagrees.   Again, having specific memory space dedicated for certain data does not improve the functionality of the computer.  Customedia Technologies, LLC v. Dish Network Corporation.  This merely improves the abstract concept of delaying trade orders when the orders are received earlier using a computer as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself.  Id.

In response to applicant's argument that: 
“the selection of a memory partition based on a delay threshold, in itself, is an inventive concept, is not an extra-solution activity, and is not merely a field of use or the simple use of a computer,”
the examiner respectfully disagrees.   Again, having specific memory space dedicated for certain data does not improve the functionality of the computer.  See Customedia Technologies, LLC v. Dish Network Corporation.  This merely improves the abstract concept of delaying trade orders when the orders are received earlier using a computer as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself.  Id.

In response to applicant's argument that: 
“a computer that includes partitioned memory and that is configured to select a memory partition for storage of data based on a delay threshold is 
the examiner respectfully disagrees.   There are two parts in the argument.  First – again – having specific memory space dedicated for certain data does not improve the functionality of the computer.  See Customedia Technologies, LLC v. Dish Network Corporation.  This merely improves the abstract concept of delaying trade orders when the orders are received earlier using a computer as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself.  Id.
Second, the reason for partitioning (for delay threshold selection):  The examiner respectfully notes that the applicant’s argument is based on an incorrect assumption.   The applicant is assuming that the reasoning behind a business process can somehow change the abstract idea characterization.  This is not true.  For the purpose of the 35 U.S.C. 101 analysis, an abstract idea determination is not dependent on its reasoning.  In Alice, the Court did not focus on the reason for a proper hedge collateral posting system (which could potentially prevent of another too-big-too-fail institution phenomenon or even another national recession).  The Alice decision is very clear that using generic 

In response to applicant's argument that: 
“the delay threshold-based selection of the partitions of a partitioned memory was not even known prior to Applicant's disclosure of this technique,”
the examiner respectfully disagrees.   The 35 USC 101 patent eligibility determination is not a prior art analysis.   And abstract ideas, no matter how new or unique, are not patentable.  For example, if the applicant were to create a new mathematical equation that has never been seen before, it would still not be patentable under 35 USC 101.

In response to applicant's argument that: 
“amended independent claim 1 (and amended independent claim 20, as well, which is amended in a similar manner in which claim 1 is amended) are not directed to an abstract idea and are patent eligible,”
the examiner respectfully disagrees.   The argument is not found persuasive because of the reasons stated above and in the previous office action.

In response to applicant's argument that: 
“Rejection of Claims under§ 102… Different graphical windows or tabs are not partitions of a memory bin. As such, neither the paragraphs, nor the figures, nor the claim cited in the Office action, nor those discussed above, nor any other paragraphs, figures, and claims in Rosenthal teach or suggest "accessing from a memory a bin corresponding to the order price, the bin comprising a priority-parameter-agnostic memory partition and a priority-parameter-based memory partition," as amended,”
the examiner respectfully disagrees.   The examiner notes that the claims are subjected to 35 USC §112 rejections.   Because the fundamental element of “partition-formation time” is unclear, it is very difficult to analyze the claims.  Also, it would be helpful if the applicant can explain what sort of formatting is done (the entire drive or just the address of the data location or addresses within a file).   Because the claim language is not clear on the exact meaning of the memory bin, a broad interpretation could include a designation of a particular address in the memory, which would encompass how most memory store and access data – Rosenthal’s computing system included.

In response to applicant's argument that: 
“Rosenthal also does not teach or suggest "storing the order in the priority parameter-agnostic memory partition when a difference between the partition-formation time and the order timestamp is less than or equal to a delay threshold," as amended claim,”
the examiner respectfully disagrees.   The examiner notes that the claims are subjected to 35 USC §112 rejections.   Because the fundamental element of “partition-formation time” is unclear, it is very difficult to analyze the claims.  

In response to applicant's argument that: 
“Thus, according to Wellman's first solution, all orders are delayed by a delay of 350 microseconds. No order is stored in a partitioned memory where the memory partition in which a particular order is stored is selected based on a delay threshold, as amended claim 1 requires,”
the examiner respectfully disagrees.   The argument is not found persuasive because the applicant is arguing against the references individually. Wellman is considered in view of Rosenthal.  One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).   

In response to applicant's argument that: 
“Here again, Wellman does not teach or suggest storing an order in a partitioned memory where the memory partition in which a particular order is stored is selected based on a delay threshold, as amended claim 1 requires,”
the examiner respectfully disagrees.   Again, the argument is not found persuasive because the applicant is arguing against the references individually. Wellman is considered in view of Rosenthal.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).   

In response to applicant's argument that: 
“Wellman does not teach or suggest: "accessing… (reciting the claim 1 language),”
the examiner respectfully disagrees.   Again, the argument is not found persuasive because the applicant is arguing against the references individually. Wellman is considered in view of Rosenthal.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).   

In response to applicant's argument that: 
“Independent claim 20 is amended in the same manner in which claim 1 is amended. Therefore, the arguments presented above with respect to amended claim 1 also apply to amended claim 20,”
the examiner respectfully disagrees.   The argument is not found persuasive because of the reasons stated above and in the previous office action.

In response to applicant's argument that: 
“Rosenthal does not teach or suggest all of the limitations of amended independent claims 1 and 20 and, hence, Applicant respectfully submits that amended claims 1 and 20, and all claims depending therefrom, are patentable,”
the examiner respectfully disagrees.   The argument is not found persuasive because of the reasons stated above and in the previous office action.

In response to applicant's argument that: 
“Rejection of Claims under§ 103… These claims are patentable at least because the depend from independent claims 1 and 20 and because Wellman does not cure what Rosenthal fails to teach regarding the elements of amended claims 1 and 20, as explained above,”
the examiner respectfully disagrees.   The argument is not found persuasive because of the reasons stated above and in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692